[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT NO. 131
The motion is denied. The defendant's rely, inter alia, upon deposition testimony in support of their motion.
"The primary purpose of a deposition taken pursuant to [the Practice Book rules] is discovery. . . . A response to a question propounded in a deposition is not a judicial admission. General Statutes § 52-200. At trial, in open court, the testimony [of the witness] may contradict her earlier statement [made at the deposition] and a question for the jury to decide may then emerge" Esposito v.Wethered, 4 Conn. App. 641, 645.
LAWRENCE L. HAUSER, JUDGE